 I.S.BERLIN PRESS13of permanent employment.The Board agrees with the parties thatthese seasonal employees are ineligible to vote?[Text of Direction of Election omitted from publication in thisvolume.]7F. B Silverwood,a corporation,d/b/a Silverwod's, supra.I. S. BERLIND/B/AI.S. BERLIN PRESS1andBOOKBINDERS'AND PAPERCUTTERS'UNION OF CHICAGO, LOCAL No.8,INTERNATIONALBROTHER-HOOD OF BOOKBINDERS,AFL, PETITIONER.Case No. 13-RC-1511.Feb'r'uary 5, 1951Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Joseph A. Butler, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Houston and Reynolds].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner requests a unit composed of cutting machineoperators, joggers, and folding machine operators, excluding all otheremployees.The Employer agrees with the scope of the proposedunit, but, unlike the Petitioner, would include a number of boardloaders and packer pullers, whom it classifies as folding machineoperators.There is also disagreement, not crystallized in the record,emerging from the parties' changing contentions based on the allegedsupervisory status of certain employees in the folding machine andcutting machine groups.The Employer is engaged in commercial printing at its plant inChicago, Illinois, where it has about 300 employees?'The name of the Employer appears as corrected at the hearing.sLocal 4, Amalgamated Lithographers of America,CIO, which did not appear at thebearing,represents about 1.10 of the Employer'sworkme'n in other departments.Theemployees involved here have never been represented in collective bargaining.93 NLRB No. 6. 14DECISIONS OF NATIONAL LABOR RELATIONS BOARDThere are eight cutting machine operators, who, as their title im-plies, operate paper cutting machines, assisted by unskilled helpers.The Employer's representative conceded that cutting machine opera-tors need 4 to 41/2 years' experience before becoming skilled workmen,and agreed with the Petitioner's assertion that in this plant theseemployees are highly skilled craftsmen.There are four joggers in the jogging department; they handlepaper, aligning the edges of piles of paper to prepare them for inser-tion into various production machinery used in the plant.Althoughthere are indications that jogging may lead to paper cutting and thatjoggers possess some degree of skill, the record shows, and no con-trary contention was made, that jogging is not a highly skilled occupa-tion.Despite testimony that the Petitioner sometimes admits joggersto membership, such membership appears to result from the joggers'occasional status as apprentice paper cutters, or from the existenceof union-shop contracts in certain plants.However, it is clear thatjoggers as an occupational group do not necessarily become cuttingmachine operators, and it is equally clear that the joggers hereinvolved are not apprentice paper cutters.The dispute between the parties respecting folding machine opera-tors arises from their disagreement as to the proper classification ofthese employees in the folding department.Of the 17 employees inthis department, the Employer described 13 as folding machine opera-tors, 2 as foremen and 2 as assistant foremen.The Petitioner assertsthat those designated "operators" are in fact "board loaders" and"packer pullers," and that those designated foremen and assistantforemen are the only true folding machine operators, or "set-up men,"in the plant.The record as a whole shows that the so-called foremen are in effectthe setup men in the department. They adjust and set the foldingmachines to make the appropriate number of folds in flat printedmaterial required to produce a pamphlet or folder. They are highlyskilled and each must have a tool kit worth between $75 and $100.In addition to the adjustment of folding machines, these setup menare responsible for their proper operation, clearing all major jams,correcting malfunctions, and doing whatever routine maintenancework is necessary.The record is not clear as to the experience neces-sary for the acquisition of their skill.The Petitioner claims that itrequires a 5-year indenture, but its representative admitted that thisis not an inflexible rule.Whether persons with less experience areaccepted by the Petitioner as apprentices or as exceptions to its rule,it is clear that 5 years' experience is not required of all such members. I.S.BERLIN PRESS15The record does not show what differential, if any, exists between thepay of the setup men and others in the department.The 13 "operators," or board loaders and packer pullers, performduties entirely different from those of the setup men.Loaders andpullers feed flat printed material into the folding machines, andremove, stack, and band the folded products.When the workloadin the folding department is light, they are used in other parts ofthe plant.Although some of them have considerable experience, itdoes not appear that their work regularly leads to setup work, or thatknowledge of loading and pulling is essential to becoming a setupman. In support of the Employer's assertion that the loaders andpullers should be grouped together with the setup men, its repre-sentative stated that the former are capable of doing setup work, buthe admitted that in actual practice, when the setup needs changing,"it is much simpler for them [loaders and pullers] to call the foremanor assistant to assist them while they are off to some other point ofthe plant and let them do the setting up because they are much faster."It is,apparent that, whatever hidden skills the loaders and pullersmay possess, they do not share them with the setup men.Upon these facts, and on the record as a whole, we are satisfied thatthe cutting machine operators and those folding machine operatorswho are, in fact, setup men, possess and exercise sufficient skill towarrant their establishment in a separate unit as craftsmen 3 It isclear, however, that the folding department employees who are moreappropriately called board loaders and packer pullers neither havenor exercise a skill comparable in degree or kind to that of the setupmen.We perceive no reason, therefore, for including them in thesame unit as the craftsmen .1 Further, despite the parties' agreementto join them with the skilled operators, it is equally apparent thatthe joggers, like the pullers and loaders, are at best semiskilled work-men whose interest in working conditions is insufficiently related tothat of the craftsmen to warrant their placement in the same unit.Moreover, consistency with the craft character of the unit hereinfound appropriate requires exclusion of the joggers notwithstandingthe parties' contrary agreement.,'$Lloyd Hollister,Ire,55 NLRB 32.4 The Petitioner claims that Liedbiedz,one of the group of loaders and pullers,should beincluded in the unit of skilled setup men.This claim is founded on this employee's pastexperience as a setup man and his present status as understudy for absent setup menHowever,it is clear that lie is not employed as a setup man, that he functions as such veryrarely, and that for a 3-month period preceding the hearing,lie had done no setup work atall.As his interests are more closely related to those of the pullers and loaders,we shallexclude him fioni the unit hereinatter found appropriate.5We note that joggers were not included in the Petitioner's original demand as set forthin the petition. 16DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn its payroll the Employer describes all of the setup men in thefolding department as either "foreman" or "assistant foreman." Therecord is not clear as to the exact nature and extent of their super-visory duties.However, it does appear that their responsibility,so far as it was discussed at the hearing, is the normal responsibilityof highly skilled machine operators.There is no evidence that theyhave been vested with authority to hire, fire, or otherwise disciplineother employees.Nor does it appear that they responsibly direct otheremployees in their tasks. In fact, the Employer's representative, con-ceding that they had few supervisory duties, stated that they werecalled foremen only to make it easier for them to meet the productionresponsibilities normally to be expected of such skilled craftsmen.In view of those facts, we find that these four employees are notsupervisors within the meaning of the Act.We shall therefore includethem in the unit .6Accordingly, we find that all cutting machine operators and foldingmachine setup men, excluding helpers, joggers, board loaders, andpacker pullers,? all other employees, and all supervisors as defined inthe Act, constitute a unit appropriate for collective bargaining pur-poses within the meaning of Section 9 (b) of the Act .8[Text of Direction of Election omitted from publication in thisvolume.]6Member Reynoldswould exclude as supervisors the two set-up men described as fore-man," but agrees that those described as "assistant foreman" should be included.a Including Liedbiedz8Although some testimony indicates that Nizick,who works in the cutting department,may be a foreman,the record does not contain sufficient evidence to support a final deter-mination as to his supervisory status.We shall therefore allow him to vote subject tochallenge.EDWARDREINELL, AN INDIVIDUALD/B/AREINELL BOATWORKSandUNITED BROTHERHOOD OF CARPENTERS & JOINERS OF AMERICA, LOCALUNION 562,A. F. L.,PETITIONER.CaseNo. 19-RC-654.February6, 1951Decision and OrderUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Robert E. Tillman, hearingofficer.The hearing officer's rulings made at the hearingare freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Reynolds and Murdock].93 NLRB No. 9.